DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on February 3, 2022 is acknowledged.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samson (5,658,264).  Samson discloses, at least in figures 1, 2, and 9 and col. 8, line 45 to col. 10, line 21 and col. 12, lines 46-60; a delivery device comprising: a proximal end (combination of 106 and 110); a distal tip (102); and a shaft (104, 200, or 270) defining a lumen and extending between the proximal end and the distal tip, the shaft comprising: a coil (combination of 202 and 204, or 274) comprising a filar (202 or the core of 274) extending helically about an axis to define the lumen, the filar comprising a metal core (202 or core of 274) and a polymer outer layer (204 or the layer coating the core of 274) coating the metal core; and a jacket (combination of 206 and 208 or 206 as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Samson (5,658,264) in view of Ju et al. (6,217,566).  Samson discloses the invention substantially as claimed.  Samson discloses, at least in figures 1, 2, and 9 and col. 8, .
However, Samson does not explicitly disclose that the coil comprises a lubricious material defining a surface of the coil.  Nonetheless, Samson discloses, in col. 9, lines 30-54; that the material defining a surface of the coil may include ethylvinylacetate (EVA).  Ju et al. teach, in col. 11, lines 15-40; a delivery device (122) including EVA as a lubricious material at a lumen of the delivery device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Ju et al., to modify the coil of Samson, so that it comprises a 
Samson also does not explicitly disclose that the coil comprises multiple filars extending helically about an axis. Ju et al. also teach, in figure 2 and col. 10, lines 2-24; a coil (120) for a delivery delivery device, wherein the coil comprises multiple filars (wires or individual or accumulated and/or woven fibers, according to col. 10, lines 8-11) extending helically about an axis.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Ju et al., to modify the coil of Samson, so that it comprises multiple filars.  Such a modification would improve the kink-resistance of the shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nita et al. (5,951,539), McFerran et al. (8,403,912), and Panian (11,096,703) teach delivery devices.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771